Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 10, 11 and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (EP3378515, hereinafter referred to as “Lee”).




Regarding claim 1, Lee discloses a supporting device (Figs 1-5, a support portion 200 and a accommodation cap 100) for a medicament delivery device (Fig. 1, syringe with needle N and needle support S; [0047] lines 1-7), the supporting device (100 and 200) comprising: a support body (Figs 1-5, support portion 200) for supporting the medicament delivery device ([0050] lines 1-6; [0007] lines 1-7), where the support body (200) has a mass ([0068] mass center weight portion 230), a center of gravity G ([0068] lines 1-4, 230 functions as center of mass of 200) and a shape (Figs 1 and 4, curved shape of curved surface portion 211 of 230) such that when positioned on a substantially horizontal surface the support body moves from an unbalanced position to an upright position ([0015] lines 1-5; [0074] lines 2-8), where the supporting device is a self-righting device ([0014] line 1-4: principle of roly-poly toy; [0074] lines 4-8; [0083] lines 3-6) and where the support body (200) further comprises at least: a proximally facing first surface (Figs 3 and 4, a top surface of 230) which faces generally upwards in an upright position of the self-righting device (Fig. 4, top surface of 230 faces upwards when both 100 and 200 are aligned vertically upright); a distally facing convex second surface which faces generally downwards in an upright position of the self-righting device (Fig. 4, bottom curved convex surface of 230 faces downwards when both 100 and 200 are aligned vertically upright); and a central axis A of symmetry substantially perpendicular to the first and second surfaces (see annotated figure A below).  




Annotated Figure A of Fig. 4 of Lee

    PNG
    media_image1.png
    736
    576
    media_image1.png
    Greyscale

Regarding claim 2, Lee discloses wherein the support body (Figs 1-5, 200) further comprises one of an accommodating member and a mechanical adaptor (Figs 1-5, accommodation cap 100/ accommodating member) configured to be attached to the support body ([0050] lines 1-4) wherein the one of the accommodating member (100) and the mechanical adaptor (due to alternative language of “one of”, just the accommodating member is required)are adapted for holding the elongated medicament delivery device (syringe with needle) in an upright position ([0050] lines 1-4; [0077] lines 1-8).

Regarding claim 3, Lee discloses wherein the center of gravity G ([0068] lines 1-4, 230 functions as center of mass of 200) is located between the first surface and the second surface (see annotated figure A above, center of mass of 230 located along central axis A substantially in the middle thereof, and is located between first and second surfaces).

Regarding claim 4, Lee discloses wherein the mechanical adaptor (Figs 3-5, engagement portion 113) is shaped and dimensioned so as to securely hold a predetermined medicament delivery device ([0041] lines 1-4; [0042] lines 1-4; [0047] lines 1-7; Fig. 1, syringe with needle N and needle support S securely held by 100 via 113) attached to the self-righting supporting device by attachment to the accommodating member ([0014] line 1-4: principle of roly-poly toy; [0074] lines 4-8; [0083] lines 3-6; insert guide surface 120).

Regarding claim 5, Lee discloses wherein the mechanical adaptor (113) is attached to the supporting device (200) by permanent attachment to the accommodating member ([0041] lines 1-4). 

Regarding claim 10, Lee discloses wherein the accommodating member is a fixture on the first surface of the support body (annotated figure A above, 120 on first surface, “fixture” is interpreted as an object disposed on).

Regarding claim 11, Lee disclose wherein the support body further comprises at least one of a weight element, a battery, a motor, LED indicators, speakers, a temperature sensor or a communications module (due to alternative language of “one 

Regarding claim 15, Lee discloses an assembly of a self-righting supporting device and a medicament delivery device (Figs 1-5, a support portion 200 and a accommodation cap 100, syringe with needle N and needle support S; [0047] lines 1-7) comprising: an elongated medicament delivery device (Fig. 1, syringe with needle N and needle support S), having a longitudinal axis B (Fig. 1, syringe with needle is symmetrical along vertical extending direction of longitudinal axis), wherein the medicament delivery device (syringe with needle) has a proximal end and a distal end (Fig. 1, proximal end can be syringe plunger flange end (not shown), while distal end can be needle tip end of needle N); and a self-righting supporting device (Figs 1-5, a support portion 200 and a accommodation cap 100) comprising: a support body (200) for supporting the medicament delivery device (Fig. 1, syringe with needle; ([0050] lines 1-6; [0007] lines 1-7); a mass, a center of gravity and a shape ([0068] mass center weight portion 230; [0068] lines 1-4, 230 functions as center of mass of 200; Figs 1 and 4, curved shape of curved surface portion 211 of 230) such that when the support body is positioned on a substantially horizontal surface the support body moves from an unbalanced position to an upright position ([0015] lines 1-5; [0074] lines 2-8; [0014] line 1-4: principle of roly-poly toy; [0074] lines 4-8; [0083] lines 3-6); a proximally-facing first surface which faces generally upwards in an upright position of the self-righting supporting device (Figs 3 and 4, a top surface of 230; top surface of 230 faces upwards when both 100 and 200 are aligned vertically upright); a distally-facing convex second surface which faces generally downwards in an upright position of the self-righting supporting device (Fig. 4, bottom curved convex surface of 230 faces downwards when both 100 and 200 are aligned vertically upright); and a central axis A of symmetry substantially perpendicular to the first and second surfaces (see annotated figure A above).  
Regarding claim 16, Lee discloses wherein the support body (Figs 1-5, 200) of the self-righting supporting device (100 and 200) further comprises an accommodating member (Fig. 1, insert guide surface 120 of 100; [0083] lines 3-6) for receiving and supporting the medicament delivery device (120 support syringe with needle in an upright position, [0050] lines 1-4; [0077] lines 1-8).
Regarding claim 17, Lee discloses wherein the medicament delivery device is configured for insertion coaxially into the accommodating member of the support body by its distal end so as the proximal end of the medicament delivery device is pointing upwards (Fig. 1, needle end / distal end of syringe is inserted coaxially into 120 of 100, so that the syringe plunger flange / proximal end is pointing upward). 

Regarding claim 18, Lee discloses wherein the assembly further comprising a mechanical adaptor (Figs 3-5, engagement portion 113) configured for coaxially attachment to the accommodating member of the support body for holding the elongated medicament delivery device by the distal end (Fig. 1, syringe with needle N and needle support S securely held by 100 via 113), wherein the mechanical adaptor (113) has an outer shape that is configured to fit into the accommodating member (Lee: Figs 3 and 4, 113 fits into 120) and has an inner shape that is configured to receive within and to mate with the outer shape of the medicament delivery device distal end ([0047] lines 3-7).
Regarding claim 19, Lee discloses wherein the support body further comprises at least one of a weight element, a battery, a tungsten, LED indicators, loudspeakers, a temperature sensor, a chip with related data, a memory and a communication module able to communication with an external device or a combination thereof (due to alternative language of “one of ……. or”, jut one recited elements needs to be present, see Figs 13-14, [0147] lines 1-3: weight of mass center providing portion 610/weight element).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (EP3378515, hereinafter referred to as “Lee”) in view of Wartersian et al. (US 20200011477 A1, hereinafter referred to as “Wartersian”).

Regarding claim 6, Lee fails to disclose wherein the permanent attachment of the mechanical adaptor to the accommodating member is achieved by at least one of glue and snap-fit connection between the mechanical adaptor and a medicament delivery device, and between the mechanical adaptor and the accommodating member.  
However, Lee modified by Wartersian teach wherein the permanent attachment of the mechanical adaptor to the accommodating member (Lee: Figs 3 and 4, 113 attached to 120/accommodating member) is achieved by at least one of glue and 19snap-fit connection (Wartersian: [0010] last 4 lines; [0031] lines 7-9; Fig. 3, coupling 30) between the mechanical adaptor and a medicament delivery device (Lee: Figs 3 and 4,  and between the mechanical adaptor and the accommodating member (Lee: Figs 3 and 4, 113 attached to 120; Wartersian: [0010] last 4 lines; [0031] lines 7-9).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adopt the coupling 30 using snap-fit of Wartersian to attach the mechanical adapter (113) to the accommodating member (120) of Lee based on rationale as discussed in [0032] in entirety thereof of Wartersian, which explains about the benefit of the coupling 30 of the elongated region 12 to the base 14 for the utensil 100 so that the various components thereof would not be separated or uncoupled during operation, and thus preventing risk of misplacement of separated components of the  syringe safety cap assembly 1 of Lee.  Meanwhile, Wartersian qualifies as bona-fide analogous art (under MPEP 2141.01(a)) based on disclosed field of invention of a self-righting device configured with a weighted convex base holding an upright object.
Regarding claim 7, Lee fails to disclose wherein the mechanical adaptor holds a medicament delivery device to the self-righting device by releasable attachment to the accommodating member.
However, Lee modified by Wartersian teach wherein the mechanical adaptor holds a medicament delivery device (Lee: 113 holds syringe with needle) to the self-righting device (Lee: to 100 and 200) by releasable attachment to the accommodating member
Regarding claim 8, Lee alone fails to disclose wherein the releasable attachment to the accommodating member is achieved by at least one of a threaded coupling, a bayonet coupling or a friction-fit coupling between the mechanical adaptor and a medicament delivery device, and between the mechanical adaptor and the accommodating member. 
However, Lee modified by Wartersian teach wherein the releasable attachment to the accommodating member is achieved by at least one of a threaded coupling (Lee: 120/accommodating member; Wartersian: Fig. 3, threaded coupling 30; [0031] lines 5-9), a bayonet coupling or a friction-fit coupling (due to alternative language of “or”,  just one alternative would suffice, i.e. threaded coupling) between the mechanical adaptor (113) and a medicament delivery device (Lee: Figs 3 and 4, 113, [0041] lines 1-4; [0042] lines 1-4; [0047] lines 1-7), and between the mechanical adaptor and the accommodating member (Wartersian: [0010] last 4 lines; [0031] lines 7-9 and Lee: Figs 3 and 4, 113 attached to 120).  
Regarding claims 7 and 8, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lee by Wartersian based on the same rationale as discussed for claim 6 above, thereby omitted herein for brevity. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (EP3378515, hereinafter referred to as “Lee”) in view of Davis (US 20160067422, hereinafter referred to as “Davis”).
Regarding claim 9, Lee fails to disclose wherein the accommodating member is a socket in the first surface of the support body, and in that the center of gravity G is located between the socket and the second surface.  
However, Davis teaches a self-righting tip cap for coupling to a syringe, which includes a cap body (abstract) that has various geometric features such as thread-like ridges 146 (see Fig. 9, [0052] lines 4-5, ribs R interengage with threads 146, Figs 3 and 11, interior of tip cap 10, 100 with ridges 146, see also Figs 30 and 31 and other embodiments of tip cap, the tip cap 10, 100 appear to be shaped like a socket. Therefore, Lee modified by Davis teach wherein the accommodating member is a socket in the first surface of the support body, and in that the center of gravity G is located between the socket and the second surface (Lee: see annotated figure A and [0068] lines 1-4, 230 functions as center of mass of 200; thus 100/120 (accommodating member) of Lee can be modified to be of the structure of the tip cap of Davis which is (socket-shaped) in the first surface of 230 of Lee, so that center of mass is at 230 of Lee).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adopt the socket structure of tip cap of Davis to modify the accommodating member (100/120) of Lee based on rationale that  the accommodation cap 100 of Lee is tailor-made for syringe with needle, but not for syringe without needle, however, Davis is adapted for providing a self-righting tip cap for supporting a syringe without needle as shown in Figs 3, 11, 31, 34 thereof.  Thus, motivation to modify Lee by Davis can come from specific/particular needs or usage without needles using the self-righting support device for medicament delivery device, in view of the combined teachings from Lee and Davis.

Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (EP3378515, hereinafter referred to as “Lee”) in view of Xu (US 20040198159, hereinafter referred to as “Xu”), and in further view of Thorne (US 20180093040, hereinafter referred to as “Thorne”). 

Regarding claim 12, Lee fails to disclose wherein the support body further comprises at least a battery and a motor, where the motor may be activated to mix a diluent and a medicament contained in a medicament delivery device supported by the support body.  

However, Lee modified by Xu and Thorne teach wherein the support body (Xu; Figs 3A – 3E, wheel 24) further comprises at least a battery (Xu: [0053] lines 2-4, internal battery compartment inside wheel) and a motor (Xu: Figs 3C, drivetrain 28, [0030] lines 13-16, drivetrain 28 includes a motor) where the motor (part of 28) may be activated to mix a diluent and a medicament contained in a medicament delivery device (Thorne: abstract line 15, mixing syringe with diluent containing vessel, Figure 13, diluent 170, [0152] lines 4-6, liquid dose material 156 becomes freeze dry solid material 160) supported by the support body (Lee: syringe with needle supported by accommodation cap 100 and support portion 200, Fig. 1).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the supporting device for a  teachings from Xu can be further adapted to add the motor and battery so as to enable improved agitation and mixing of the diluents and medicament in the mixing syringe when held upright in the self-righting weighted support device. Because Xu teaches of solving the same problem for achieving upright self-righting/ roly-poly support of an object using a weighted center of mass in the base, therefore Xu qualifies as bona-fide analogous art under MPEP 2141.01(a). 

Regarding claim 13, Lee fails to disclose wherein the support body further comprises at least a battery, a communications module and a motor, where the communications module through a wireless or direct contact obtain a status from a medicament delivery device supported by the support body to activate the motor to perform a movement of the support body, 20which movement indicates the status of the medicament delivery device supported by the support body.

However,  Xu teaches wherein the support body (Xu; Figs 3A – 3E, wheel 24)  further comprises at least a battery (Xu: [0053] lines 2-4), a communications module (Xu; [0050] line 4: microcontroller and receiver in LRP) and a motor (Xu: [0050] last 2 lines; Figs 3C, drivetrain 28, [0030] lines 13-16, drivetrain 28 includes a motor), where the communications module through a wireless or direct contact obtain a status from a medicament delivery device supported by the support body to activate the motor to perform a movement of the support body, 20which movement indicates the status of the medicament delivery device supported by the support body (Xu: [0050] wireless communication, [0028] line 9 describes sensors, and ([0050] last 2 lines: motors, while Thorne teaches a mixing syringe / medicament delivery device in Figs 8 and 13, which as describes in entirety of [0038] involves mixing step which can be benefited from detection by sensor taught by Xu to indicate completion of mixing and purging). 
Regarding claim 14, Lee fails to disclose where the support body further comprises a battery, a communications module and at least an LED indicator or a speaker, where the communications module through a wireless or direct contact obtain a status from a medicament delivery device supported by the support body to visibly or audibly indicate a status of the medicament delivery device supported by the support body.  However, Lee modified by Xu and Thorne teach where the support body (Xu: Figs 3A – 3E, wheel 24) further comprises a battery (Xu: [0053] lines 2-4), a communications module (Xu: [0029] lines 7-17: remote control mode, wireless communication) and at least an LED indicator or a speaker (Xu :[0029] lines 13-17: speaker), where the communications module through a wireless or direct contact obtain a status from a medicament delivery device supported by the support body to visibly or audibly indicate a status of the medicament delivery device supported by the support body
Regarding claim 20, Lee fails to disclose wherein the support body further comprises a motor configured for one of a status indicator by vibrating, agitating or swinging about the axis B and shaking the medicament delivery device. However, Lee modified by Xu and Thorne teach wherein the support body (Xu: Figs 3A – 3E, wheel 24) further comprises a motor (Xu: Figs 3C, drivetrain 28, [0030] lines 13-16, drivetrain 28 includes a motor) configured for one of a status indicator by vibrating, agitating or swinging about the axis B and shaking the medicament delivery device (Thorne: abstract line 15, mixing syringe with diluent containing vessel, Figure 13, diluent 170, [0152] lines 4-6, liquid dose material 156 becomes freeze dry solid material 160; a mixing syringe / medicament delivery device in Figs 8 and 13, which as describes in entirety of [0038] involves mixing step which can be benefited from the motor of Xu to provide vibrating, agitating to reach completion of mixing and purging).

Regarding claims 13, 14 and 20, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lee by Xu and Thorne based on the same rationale as previously discussed for claim 12 above, thereby omitted herein for brevity. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Rubin US 5797885 discloses an upright apparatus for recapping of syringe needles with a convex base. Kronestedt WO 2008087071 discloses a device .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00 am MT--5:00 pm MT. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632